81 So.3d 599 (2012)
Charles Robert GADDIS, Appellant,
v.
STATE of Florida, Appellee.
No. 1D11-1797.
District Court of Appeal of Florida, First District.
March 6, 2012.
Nancy A. Daniels, Public Defender, and A. Victoria Wiggins, Assistant Public Defender, Tallahassee, for Appellant.
Pamela Jo Bondi, Attorney General; Angela R. Hensel and Donna A. Gerace, Assistant Attorneys General, Tallahassee, for Appellee.
PER CURIAM.
The appellant, Charles Gaddis, challenges his three convictions and sentences for possession of a firearm by a convicted felon. As properly conceded by the State, the appellant's convictions and sentences violate double jeopardy because they were based on the possession of multiple firearms at the same time. See Hill v. State, 711 So.2d 1221 (Fla. 1st DCA 1998) (holding that double jeopardy precludes more than one conviction for possession of multiple firearms by a convicted felon at the same time). Accordingly, we reverse and remand with directions for the trial court to vacate two of the appellant's convictions and sentences.
REVERSED and REMANDED for further proceedings.
THOMAS, ROBERTS, and MARSTILLER, JJ., concur.